UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1767



SELECT SPECIALTY PRODUCTS, INCORPORATED,

                                                  Plaintiff - Appellee,

          versus


SHARRON HUNT,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-97-90-C)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharron Hunt, Appellant Pro Se. John Douglas McKay, Tracy Lynn
Taylor, MCKAY LAW OFFICES, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order entering judgment

in favor of Appellee on its complaint asserting breach of contract

and related claims. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court, Select Specialty

Prods., Inc. v. Hunt, No. CA-97-90-C (W.D. Va. Apr. 29, 1998), and

deny Appellant’s motion to expedite the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2